DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 28, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a computer-implemented method comprising: determining, by a 
computing system, a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle; determining, by the computing system, a plurality of trajectory proposals for a first object of the one or more objects; generating, by the computing system, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, 

Claim 11 recites a system comprising: at least one processor; and a memory 
storing instructions that, when executed by the at least one processor, cause the system to perform:  34Docket No. 48JH-280048determining a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle; determining a plurality of trajectory proposals for a first object of the one or more objects; generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal; and determining a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals.

Claim 16 recites a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: determining a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle; determining a plurality of trajectory proposals for a first object of the one or more objects; generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, 

Statutory Category
Do claims 1, 11 and 16 fall into one of four of the statutory categories?  The preamble of claim 1 recites a method and the body of claim 1 recites a series of steps.  Thus, claim 1 is directed to a method.  Claims 11 and 16 are directed to a system and a non-transitory computer-readable storage medium.  Therefore, claims 11 and 16 are each directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 11 and 16 recite a judicial exception?  Yes. The claims recite the limitations of determining a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle; determining a plurality of trajectory proposals for a first object of the one or more objects; generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal; and determining a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals. The determining and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform” nothing in the claim precludes the determining and generating steps from practically being performed in the human mind/visually. For example, but for the “at least one processor; and a memory storing instructions” language, the claims encompass the user manually/visually determining a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle; determining a plurality of trajectory proposals for a first object of the one or more objects; generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal; and determining a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals. These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 11 and 16 integrated the judicial exception into a practical application?  No. The claim merely recites at least one processor is used to perform each of the determining and generating steps. The at least one processor in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. These generic processor limitations are no more than mere instructions, as the claim recites, to apply the exception using a generic computer component. Accordingly, the recitation of at least one processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 11 and 16 are directed to the abstract idea.

Step 2B 
Do claims 1, 11 and 16 provide an inventive concept?  No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 10, 12 – 15 and 17 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 10, 12 – 15 and 17 – 20 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   

Therefore, claims 1 - 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 – 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0211394 A1 to King et al. (herein after "King et al. publication") in view of U.S. Patent Application Publication No. 2019/0354111 A1 to Cheng et al. (herein after "Cheng et al. publication").
As to claim 11,
the King et al. publication discloses a system (106, 108; see Fig. 2) comprising: 
at least one processor (see Fig. 2 and ¶31); and 
a memory storing instructions that, when executed by the at least one 
processor, cause the system to perform:  
34Docket No. 48JH-280048determining a raster representative of a surrounding environment of a vehicle, wherein the raster depicts one or more objects in the surrounding environment of the vehicle (see ¶47 for “perception component 204”; see also ¶52, where “the perception component 204 may receive as input the sensor data 114 and output primary perception data that indicates a presence of an object that is proximate to the autonomous vehicle 102 and/or a classification of the object as an object type (e.g., a semantic label such as, for example, car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.)”); and
determining a plurality of trajectory proposals for a first object of the one or more objects (see ¶54, where “[t]he prediction component 206 may associate a track with a detected object and/or predict an object trajectory”). 
The King et al. publication, however, fails to specifically disclose
generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal; and 
determining a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals.
	Generating a “confidence score” for an object in the surrounding environment of a vehicle is old and well known, as demonstrated by the Cheng et al. publication who discloses an autonomous vehicle implementing: a nominal threshold confidence score for detecting objects; a nominal threshold confidence score for perceiving the scene around the autonomous vehicle; and/or a nominal threshold confidence score for validating its trajectory.  (See ¶47.)   According to the Cheng et al. publication, the autonomous vehicle can “selectively return sensor data, request passive review, and/or request active assistance to a remote operator portal based on confidence scores calculated for predicted trajectories of objects near the autonomous vehicle . . . .”  (See ¶54.)  Such disclosure suggests generating, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal; and determining a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the King et al. publication to generate, for each trajectory proposal of the plurality of trajectory proposals, a score indicative of a likelihood that the first object will take a trajectory consistent with the trajectory proposal, and an offset for modifying the trajectory proposal, and determine a predicted trajectory for the first object based on the scores and the offsets for the plurality of trajectory proposals, as suggested/taught by the Cheng et al. publication, in order to avoid collision with the first object traveling along one of the plurality of trajectory proposals.

As to claim 1,
claim 1 is directed to a method but requires the same scope of limitation as claim 11.  Therefore, claim 1 is rejected for the same reasons as claim 11, as discussed herein above.




As to claim 16,
claim 1 is directed to a non-transitory computer-readable storage medium but requires the same scope of limitation as claim 16.  Therefore, claim 1 is rejected for the same reasons as claim 16, as discussed herein above.

As to claims 3, 13 and 18,
the King et al. publication, as modified by the Cheng et al. publication, is considered to disclose selecting a first trajectory proposal of the plurality of trajectory proposals based on the scores, and modifying the first trajectory proposal with a first offset associated with the first trajectory proposal. 

As to claim 7,
the King et al. publication, as modified by the Cheng et al. publication, is considered to disclose the raster is a two-dimensional image.  (See ¶240 and ¶228 of the King et al. publication, where most images displayed on a display screen are at least two-dimensional.)

As to claim 8,
the King et al. publication, as modified by the Cheng et al. publication, is considered to disclose the raster further comprising semantic map information.  (See ¶240 of the King et al. publication.)


As to claim 9,
the King et al. publication, as modified by the Cheng et al. publication, is considered to disclose the raster further comprising previous trajectory information for each object of the one or more objects.  (See ¶54 of the King et al. publication, where “[a] track of an object may comprise historical object position, velocity, acceleration, and/or orientation.)

As to claim 10,
the King et al. publication, as modified by the Cheng et al. publication, is considered to disclose at least some of the plurality of trajectory proposals are automatically generated based on previous trajectory information for the first object. (See ¶54 of the King et al. publication.)

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the King et al. publication in view of Cheng et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0384303 A1 to Muller et al. (herein after "Muller et al. publication").
As to claims 2, 12 and 17,
the modified King et al. publication discloses the invention substantially as claimed, except for
storing ground truth trajectory information for the first object based on an actual trajectory traveled by the first object, wherein the ground truth trajectory information is used to train a machine learning model.
Storing ground truth trajectory information for an object and then using that information to train a machine learning model is old and well known, as demonstrated by the Muller et al. publication who discloses “automatically generat[ing] ground truth data to train a machine learning model--such as a deep neural network (DNN) (e.g., a convolutional neural network (CNN))--to compute trajectory points, a vehicle orientation (e.g., with respect to features of the environment, such as lane markings), and/or a vehicle state (e.g., with respect to an object maneuver, such as a lane change, a turn, a merge, etc.).”  (See ¶7.)   Such disclosure suggests storing ground truth trajectory information for the first object based on an actual trajectory traveled by the first object, wherein the ground truth trajectory information is used to train a machine learning model.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the King et al. publication to store ground truth trajectory information for the first object based on an actual trajectory traveled by the first object, wherein the ground truth trajectory information is used to train a machine learning model, as suggested/taught by the Cheng et al. publication, in order to avoid collision with an object traveling along one of the plurality of trajectory proposals.
.
Claims 4, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the King et al. publication in view of Cheng et al. publication, and further in view of U.S. Patent Application Publication No. 2018/0082817 A1 to Narayanan et al. (herein after "Narayanan et al. publication").
As to claims 4, 14 and 18,
the modified King et al. publication discloses the invention substantially as claimed, except for
each trajectory proposal of the plurality of trajectory proposals being represented by a vector comprising a plurality of position values, each position value is associated with a particular time, and the plurality of position values and the associated times define a potential trajectory.
Representing a trajectory by a vector is old and well known, as demonstrated by the Narayanan et al. who discloses, for instance, that “[a] vehicle vector is a collection of data values that describe the location, position and motion of a vehicle including a vehicle trajectory, where the vehicle trajectory includes vehicle 3D pose and vehicle 3D acceleration, where 3D pose includes x, y, and z position coordinates and roll, pitch and yaw rotational coordinates with respect to a coordinate system such as latitude, longitude and altitude, and 3D acceleration includes accelerations in x, y, z, linear directions and roll, pitch and yaw rotational directions A path polynomial is a polynomial function of degree three or less calculated on a vehicle vector that includes estimated or predicted vehicle trajectories.”  (See ¶24.) Such disclosure suggests each trajectory proposal of the plurality of trajectory proposals being represented by a vector comprising a plurality of position values, each position value is associated with a particular time, and the plurality of position values and the associated times define a potential trajectory.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the King et al. publication so that each trajectory proposal of the plurality of trajectory proposals is represented by a vector comprising a plurality of position values, each position value is associated with a particular time, and the plurality of position values and the associated times define a potential trajectory, as suggested/taught by the Narayanan et al. publication, in order to avoid collision with an object traveling along one of the plurality of trajectory proposals.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667